Case 2:15-cv-06633-CAS-SS Document 408-27 Filed 04/10/19 Page 1 of 6 Page ID
                                 #:10162




                      EXHIBIT Z
   Case 2:15-cv-06633-CAS-SS Document 408-27 Filed 04/10/19 Page 2 of 6 Page ID
                                    #:10163




  Kia Jam

 From:                                  Kia Jam
 Sent:                                  Friday, November 16, 2012 11 :07 AM
 To:                                    David Bergstein (davidbergstein@abcxyz.cc)
 Subject:                               FW: Acceleration of Note Payment Due - The Wimbledon Fund SPC - Class TT
 Attachments:                           Document. pdf.pdf

 Categories:                            Red Category



 Hey D
 What is this and why do they keep sending me this?
 You mentioned a while ago that this was not to worry- do we need to take any steps
 They are copying a bunch of lawyers on this



Kia Jam
President I Producer
K.JAM MEDIA
2425 Colorado Blvd.
Suite B-205
Santa Monica, CA. 90404
310-828-6767 Main
310-828-4141 Fax

             --~------- ----- --- ·~ -- --·· - ·----- · ··-··-··-···---- -- - -   ..-:-·-·- ··----·-·-.. ··- ·~··-·· -- · -· --- - -----.- · - --~· --~. ·--~- ·
From: Vincent King [mailto:vking@swiss-financial.bs]
Sent: Friday, November 16, 2012 9:25 AM
To: Kia Jam; dbergstein@grayboxllc.com
Cc: Albert.Hallac@westoncapital.com; LaTonia Symonette-Tinker; joseph.iskowitz@kattenlaw.com; Martin Kaplan; Santo,
Fred M. (fred.santo@kattenlaw.com); Regan, William M. (william.regan@kattenlaw.com)
Subject: Acceleration of Note Payment Due - The Wimbledon Fund SPC - Class TT

Dear Sirs,

Per the above subject, the attached letter has been sent to the below e-mail addresses, facsimile and postal address
below for your attention and action.

Via Facsimile 310 388 5363/310 828 4141
Via E-Mail kjam@kjammedia .com
Via E-Mail dbergstein@grayboxllc.com



Advisory IP Services Group, Inc.
f/k/a Swartz IP Services Group, Inc.
2425 Colorado Blvd, Suite 8205
Santa Monica, CA 90401                                                                                                      PLAINTIFF'S
Attention: Contract Administrator                                                                                             EXHIBIT
Kind regards,

Kind Regards,

                                                                                                                   JAM TT 000204
 Case 2:15-cv-06633-CAS-SS Document 408-27 Filed 04/10/19 Page 3 of 6 Page ID
                                  #:10164




 Vincent King


                 swiss
              flnanaal
              serviCeS

 Swiss Financial Services (Bahamas) Ltd., One Montague Place, 4th Floor, East Bay Street, P.O. Box EE-17758, Nassau, Bahamas
 Phone: 242-394-9200, Fax: 242-394-9250, Email: vkinq@swiss-financial.bs

  THIS MESSAGE AND ANY ATTACHMENTS ARE CONFIDENTIAL AND MAY BE PRIVILEGED OR OTHERWISE PROTECTED
  FROM DISCLOSURE. IF YOU ARE NOT THE INTENDED RECIPIENT, PLEASE TELEPHONE OR EMAIL THE SENDER AND
. DELETE THIS MESSAGE AND ANY ATTACHMENTS FROM YOUR SYSTEM. IF YOU ARE NOT THE INTENDED RECIPIENT, YOU
  MUST NOT COPY THIS MESSAGE OR-ATTACHMENTS OR DISCLOSE THE CONTENTS TO ANY OTHER PERSON.




                                                             2
                                                                                               JAM TT 000205
Case 2:15-cv-06633-CAS-SS Document 408-27 Filed 04/10/19 Page 4 of 6 Page ID
                                 #:10165




                                THE WIMBLEDON FUND SPC-cLASS TT
                                 c/o Swiss Financial Services (Bahamas) Ltd.
                                             One Montague Place
                                          4th Floor~ East Bay Street
                                             P.O. Box EE-17758
                                              Nassau, Bahamas



      November 14,2012

      Advisory 1P Services Group, Inc.
      f/k/a Swartz IP Services Group, Inc.
      2425 Colorado Blvd, Suite B205
      Santa Monica, CA 90401
      Attention: Contract Administrator

      Re:    Acceleration ofNote payment due

      Gentlemen:

              Notice is hereby-given that Advisory IP Services Group, Inc. f/k/a Swartz 1P Services
      Group, Inc. (the "Company") is in default of its obligations of Section 11 of the Note Purchase
      Agreement dated November 14, 201 I (the "Agreement'') with The Wimbledon Fund SPC-Class
      TT (the ~'Purchaser'') and accordingly all of the Notes to be innnediately due and payable as set
      forth in Paragraph 12 of the Agreement.

      Sincerely,
      THE WIMBLEDON FUND SPC-CLASS TT


     By:
             Name: Vincent King
             Director: Director




                                                                                   JAM TT 000206
Case 2:15-cv-06633-CAS-SS Document 408-27 Filed 04/10/19 Page 5 of 6 Page ID
                                 #:10166




         MEMORY TRANSMISSION REPORT
                                                                                   TIME         :11-16-'12 12:20
                                                                                   FAX N0.1     : +2423949250
                                                                                   NAME         : S F S BAHAMAS




FILE NO.                               414
DATE                                    11.16 12:19
TO                                  : 8 713103885363
DOCUMENT PAGES                          1
START   TIM~                           11.16 12:19
END TIME                               11.16 12:20
PAGES SENT                             1
STATUS                                 OK

                                                   ***      SUCCESSFUL TX NOTICE          ***



                                                   TH:'E:   ~~N            FUND S:PC---<:LA.SS TT
                                                   c/o Svviss .Fina:o.cia.l Se,rvioes (B~) Ltd.
                                                                  One 1\l.[o~gue Pla.o;:.e
                                                               4tb :Floox-,. East Bay Street
                                                                  P.O. Box E:E-1 77S8
                                                                   Nassau. Baluuna.s


                Nov~bcrr 14~         2012
               Advisory l:P Service$ <::;roup,. Xn.c.
               ~a SW'illrt.Z .lP' Servie>es Oronp. Inc.
               242.5 Colorado Blvd. Suitie B20S
               $AUtta~CA9040l
               Atte:n:d:on: Cortt:rrac:>'t Adnrlni~
               R.e:        Acceleration of'No'te ;paytt\ent clue
               Gend~~

                       Nonce Js :b.e;n:by-,$;ive.n: 'that A.d.v:isor,y .lP Sc:ll"Vi.oe$ G:l-ou,p~ Inc. :6Wa Swart:z: IP Servlc:es
               ~.          me..
                           (~e ""~"? .is :iD ddaul't o£ its ob.Up.tions of Section 11 of' 'the Note Pu.rc:.base
               A~t daud No~bor 14. 2011 (the ....Agreen:l~'t..) with "rhoc: 'Wixnbleclon J:'\knd SPC-Class
               'TT (the ~baser'"') and acc:ordingty all of the Notes 'tO be io:unedkrtely due and payable:: as $et
               f'ortb in   P~ph          .12 o:f'the   ~ent.

               S.inoC'll"'ly.,
           THE "'WJ:MBL.EDON F'l.1ND SPC-CLASS TT


           By:
                         N~~DDe:;     Vin.cen~: ~­
                         DirectOr:     ~<n"




                                                                                                             JAM TT 000207
Case 2:15-cv-06633-CAS-SS Document 408-27 Filed 04/10/19 Page 6 of 6 Page ID
                                 #:10167




         MEMORY TRANSMISSION REPORT
                                                                              TIME            :11-16-'12 12!20
                                                                              FAX N0.1        : +2423949250
                                                                              NAME            : S F S BAHAMAS




FILE NO.                        415
DATE                             11.16 12:19
TO                             8 713108284141
DOCUMENT PAGES                   1
START TIME                       11.16 12:20
END TIME                        11.16   12~20

PAGES SENT                      1
STATUS                          OK

                                            ***     SUCCESSFUL TX NOTICE             ***


                                           THE W'llvf:B:r....E.J:>ON F't.JNX:) S:PC-C.L..A.SS TT
                                            c/o S~ss ~::l.uancial Sex-viCe$ (Saben:J.as) L'td..
                                                           One MonUI8Ue :Plaee
                                                         4th .Floox-. East Bll\y S'trect
                                                            F.O. Box EE:-1. 775'8
                                                             Nass~     Baluunas


             Novet1abel:- 14• .20:12
             A4vi8oey- J:P SC>rvices Group,. :me.
             i7:k/a. Swartz 1:P Services GJ:oup. X:ac.
             24.25 Colo>:'fldo Blvd,. Sw't>e B20S
             Santa M~ca,. CA 90401                .
             Atte.n'tion: Contraot .AchxU:ni~or
             Re:      AeeeleratiQn QfNote pay:r:nen,t: due
             Ge:o:tlc:E11en:
                       Nod.ce: ls h.e.n:by-alven ~Ad-visory 1:l? Sel"Vi.ees <:no-up~        :me:. flk/a Swartz IP Services
           Group. Inc. (tb.c "CoD1pf.UlY.,.) ill~ in c:lcf'a'ul't o£' its Qbllga:tions o f Section 11 of" 'the Note P'w:'c.hl!lse
           AgrCeii:Z1ent: da.t.ed. N'ove.nbe~r 14~ 2011 (the ~A~en"t») 'With The Wb:nbleclon Fund SPC-class
           T'X' ('the ••Pu:rc.b.aser") and accordingly all of the NO'teS to be hnu:tcdiate,ly du..'!: ancl payclble a $ 3C't
           :fbrtb. :In P~h 12 of 'the Agrc=n.en~
           S~ly~

           T.HB wn.«BLEDON P't.T.ND SPC-CLASS TT



                     Name~     Vincent Kine:
                     Df~:      Direc'to;t>




                                                                                                            JAM TT 000208
